Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/26/2021 with respect to the interpretation under 35 U.S.C. §112(f) have been fully considered and the previous claim interpretation has been withdrawn as the claim language sets forth the acts for performing the claimed function.

Allowable Subject Matter
Claims 1, 6-9, 11-24, 43 allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments filed 1/26/2021 have been fully considered and found persuasive.  
The closest prior art of record, Stahler (US 2012/0071895) discloses an apparatus for guiding an elongated flexible instrument having a variable-length support assembly having a plurality of eyelets that maintain the holders in the same orientation relative to each other.  The eyelets prevent the holders from moving out of alignment in the first place.  Furthermore, the tapered ends of the eyelets, when compressed, do no not contact one another as only the straight edges of the eyelets are in contact.  Therefore, in view of the prior art and its deficiencies, Applicant’s invention as presently 
For these reasons, the Examiner believes the claims are allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MENGLIN SHI whose telephone number is (571)270-5620.  The examiner can normally be reached on Mon-Fri, 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KATHERINE M SHI/Primary Examiner, Art Unit 3771